      Case 3:13-cv-30125-PBS Document 454-1 Filed 04/15/19 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
____________________________________
                                        )
Mark Anthony REID, et al.,              )
on behalf of themselves and others      )    Case No. 3:13-cv-30125-PBS
similarly situated,                     )
                                        )
Plaintiffs-Petitioners,                 )
                                        )
v.                                      )    April 15, 2019
                                        )
Christopher DONELAN, Sheriff,           )
Franklin County, MA, et al.,            )
                                        )
Defendants-Respondents.                 )
____________________________________ )

                       STATEMENT OF UNDISPUTED FACTS

Clare Kane, Law Student Intern           Anant K. Saraswat (BBO# 676048)
Aseem Mehta, Law Student Intern*         Michelle Nyein (BBO# 685870)
Roxana Moussavian, Law Student Intern*   Wolf, Greenfield & Sacks, P.C.
Alden Pinkham, Law Student Intern*       600 Atlantic Avenue
Bianca Rey, Law Student Intern*          Boston, MA 02210
Michael Tayag, Law Student Intern*       Tel: 617-646-8000
Michael Wishnie (BBO# 568654)            Fax: 617-646-8646
Jerome N. Frank Legal Svcs. Org.         anant.saraswat@wolfgreenfield.com
P.O. Box 209090
New Haven, CT 06520
Phone: (203) 432-4800                    Michael K.T. Tan†
Fax: (203) 432-1426                      ACLU Immigrants’ Rights Project
michael.wishnie@ylsclinics.org           125 Broad Street, 18th Floor
                                         New York, NY 10004
                                         212-519-7848 (p)
Ahilan T. Arulanantham†                  212-549-2654 (f)
ACLU Immigrants’ Rights Project          mtan@aclu.org
1313 West 8th Street
Los Angeles, CA 90017                    Counsel for Plaintiffs
213-977-5211                             *Law student appearance forthcoming.
                                         †
aarulanantham@aclusocal.org                Admitted pro hac vice.
       Case 3:13-cv-30125-PBS Document 454-1 Filed 04/15/19 Page 2 of 13



       Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule 56.1,

Plaintiffs Mark A. Reid et al., on behalf of themselves and others similarly situated, submit the

following statement of undisputed facts in support of their Motion for Summary Judgment.


   1. Defendants held Class members, including Plaintiffs Robert Williams and Mark Reid, in

       the custody of U.S. Immigration and Customs Enforcement (“ICE”) in Massachusetts or

       New Hampshire under 8 U.S.C. § 1226(c) for longer than six months without a bond

       hearing. Dkt. No. 387-11 ¶¶ 2-4.

   2. Before the Reid injunction and since its vacatur, Defendants held certain individuals in

       ICE custody under Section 1226(c) for much longer than six months without a bond

       hearing. Dkt. No. 124-1 ¶ 5 (Mark Reid held for over fourteen months); Dkt. No. 124-3 ¶

       13 (Plaintiff class member held for fourteen months); Dkt. No. 124-2 ¶¶ 4, 8 (Plaintiff

       class member held for over six months); Dkt. No. 97-2 ¶¶ 4, 9 (Plaintiff class member

       held for over six months).


The Reid Class

   3. At least 104 individuals detained in Massachusetts had bond hearings pursuant to the

       injunction entered on May 27, 2014, until the First Circuit vacated that injunction. Pl.’s

       Ex. 1 ¶ 7 (Declaration of David Hausman).

   4. Thirty-seven Reid bond hearings resulted in an Immigration Judge granting bond of the

       hearings for which Plaintiffs were able to determine the outcome. Pl.’s Ex. 1 ¶ 14

       (Hausman Decl.).

   5. In the 37 Reid bond hearings in which bond was set, an IJ had determined that the

       individual would not pose a danger or flight risk if released on the bond that was set. Pl’s

       Ex. 1 ¶ 15 (Hausman Decl.).



                                                 1
   Case 3:13-cv-30125-PBS Document 454-1 Filed 04/15/19 Page 3 of 13



6. Additionally, 12 Reid class members were released under orders of supervision or orders

   of recognizance. Pl’s Ex. 1 ¶ 15 (Hausman Decl.).

7. The Institutional Hearing Program allows the government to initiate and complete

   removal proceedings while individuals are in criminal custody, so these individuals may

   be subject to a removal order and amenable to immediate removal upon the conclusion of

   their criminal sentence. Such individuals are unlikely to enter immigration detention. Dkt.

   No. 387-5 ¶ 5.

8. In the year before the implementation of the Reid injunction, the median length of cases

   in Hartford or Boston Immigration Court for individuals subject to Section 1226(c)

   detention who were detained for more than 180 days was 352 days, excluding individuals

   in the Institutional Hearing Program. Dkt. No. 387-5 ¶ 8.

9. In the year before the implementation of the Reid injunction, 27% of all individuals in

   Hartford or Boston Immigration Court (excluding individuals in the Institutional Hearing

   Program) whose cases lasted more than 180 days obtained relief or termination, while

   only 15% of all individuals detained throughout their proceedings obtained relief or

   termination. Dkt. No. 387-5 ¶ 9.

10. Meritorious immigration cases can extend for many months and even years. For example,

   Lead Plaintiff Mark Reid has been in removal proceedings continuously for nearly six

   years, since November 13, 2012. Dkt. No. 387-6 ¶¶ 4, 18.

11. The median length of detention for the 104 class members was 363.5 days. Pl’s Ex. 1 ¶ 8

   (Hausman Decl.).

12. Defendants detained one Reid class member for three and a half years before they

   terminated his removal proceedings and released him. Defendants likewise detained




                                            2
      Case 3:13-cv-30125-PBS Document 454-1 Filed 04/15/19 Page 4 of 13



      another Reid class member for over four years before they terminated his removal

      proceedings and released him. Pl’s Ex. 1 ¶ 8 (Hausman Decl.).

   13. Immigration detention causes personal hardships, including separation from one’s

      children, adult family, and friends. Dkt. No. 387-11 ¶¶ 13-16 (Plaintiff Robert Williams

      faced negative psychological effects from family separation); Dkt. No. 387-3 ¶¶ 12-13

      (Plaintiff Leo Felix Charles worried about his family’s safety); Dkt. No. 387-10 ¶¶ 4-5,

      11-13 (Plaintiff class member’s daughter harmed by his absence); Dkt. No. 387-9 ¶¶ 10-

      12 (Plaintiff class member harassed, unable to stay in regular contact with family

      members, and unable to access needed healthcare); Dkt. No. 387-4 ¶ 10 (Plaintiff class

      member worried about wife’s well-being).

   14. Conditions of ICE detention impair class members’ abilities to prepare their immigration

      cases, including making it difficult for them to retain counsel, contact and consult with

      their counsel, conduct legal research, access their legal files, locate documents from

      family members, and mail legal filings. Dkt. No. 387-11 ¶¶ 17-19; Dkt. No. 387-10 ¶¶ 6-

      8; Dkt. No. 387-9 ¶¶ 5-7; Dkt. No. 387-4 ¶¶ 11, 14.


ICE Detention

   15. In New Hampshire, ICE holds Section 1226(c) detainees at the Strafford County Jail in

      Dover. Dkt. No. 387-7 ¶¶ 10-12; Dkt. No. 387-7-A (Strafford Compliance Report).

   16. The immigration detention facility at Strafford County Jail can hold approximately 130

      detainees at one time. Dkt. No. 387-7 ¶ 11.

   17. The Executive Office of Immigration Review (“EOIR”) does not provide bond hearings

      at the six-month mark to individuals detained under Section 1226(c) in New Hampshire.

      Dkt. No. 387-7 ¶ 13.




                                               3
      Case 3:13-cv-30125-PBS Document 454-1 Filed 04/15/19 Page 5 of 13



   18. ICE’s Office of Enforcement and Removal Operations (“ERO”) holds detainees at the

      Strafford County Jail pursuant to a contract that is under the oversight of the ICE Boston

      Field Office Director (“FOD”). Dkt. No. 387-7 ¶ 10.

   19. Since 2008, Strafford County Department of Corrections and the Strafford County

      Sheriff’s Office have provided detention and transportation services to ICE ERO. Pl.’s

      Dkt. No. 387-7 ¶¶ 6-9.

   20. ICE sometimes transfers individuals between New Hampshire and Massachusetts

      detention facilities as they approach or pass six months in detention, making it difficult

      for immigration attorneys to file habeas petitions or secure bond hearings on their behalf.

      Dkt. No. 387-7 ¶¶ 14-15.

   21. ICE increased the number of detainees held at Strafford between 2017 and 2018. Dkt.

      No. 387-7 ¶ 16.

   22. The average cost of ICE detention is $123.86 per person per day, not including

      payroll. Dkt. No. 387-8 ¶ 18.

   23. The cost of supervision as an alternative to detention is no greater than $14 per person per

      day, and perhaps lower. Dkt. No. 387-8 ¶ 19.

   24. In Demore v. Kim, the Court noted that in removal cases under Section 1226(c) in which

      the respondent appealed to the Board of Immigration Appeals, detention lasted “about

      five months.” Demore v. Kim, 538 U.S. 510, 529 (2003). The government later

      acknowledged that the Court’s calculation, based on the government’s representations,

      substantially understated the average time these individuals were detained under Section

      1226(c) and that the average length of detention was 382 days. Dkt. No. 387-8 ¶ 20.


Plaintiff Mark Reid




                                                4
      Case 3:13-cv-30125-PBS Document 454-1 Filed 04/15/19 Page 6 of 13



   25. Defendants detained Mr. Reid for over fourteen months before he received a bond

      hearing on February 3, 2014. Dkt. No. 387-6 ¶¶ 4-6.

   26. At Mr. Reid’s bond hearing, Immigration Judge Philip Verrillo set bond for Mr. Reid in

      the amount of $25,000. Mr. Reid posted bond shortly thereafter and was released. Dkt.

      No. 387-6 ¶ 6.

   27. The Immigration Court has denied Mr. Reid relief under the Convention Against Torture

      three times, but the Board of Immigration Appeals (“BIA”) has reversed and remanded

      after each denial. On December 28, 2017, the Immigration Judge concluded that Mr. Reid

      did not commit an aggravated felony, opening up alternative avenues for Mr. Reid to

      secure immigration relief. Dkt. No. 387-6 ¶¶ 7-17.

   28. On October 16, 2018, ICE filed an amended Notice to Appear newly charging Mr. Reid

      with Crimes Involving Moral Turpitude. Pl.’s Ex. 2 ¶ 2 (Declaration of Clare Kane).

   29. By the time of Mr. Reid’s next individual hearing, he would have spent over six years in

      removal proceedings. Dkt. No. 387-6 ¶ 18.


Plaintiff Robert Williams

   30. Robert Williams entered the United States from Jamaica as a lawful permanent resident

      in 2005. Dkt. No. 387-11 ¶¶ 5-6.

   31. Prior to his detention by ICE, Mr. Williams lived in Bridgeport, CT and worked as a

      pastry chef. Dkt. No. 387-11 ¶¶ 8-9.

   32. Mr. Williams has many U.S. citizen and lawful permanent resident family members, and

      he is close with many of them, including his nine-year-old nephew and his six-year-old

      niece. Dkt. No. 387-11 ¶ 12.




                                               5
      Case 3:13-cv-30125-PBS Document 454-1 Filed 04/15/19 Page 7 of 13



   33. Defendants detained Mr. Williams in Massachusetts immediately after he served a one-

       year sentence for unlawful possession of a firearm. Mr. Williams did not concede

       removability. Dkt. No. 387-11 ¶¶ 3, 7.

   34. Mr. Williams entered the Reid class on June 6, 2018 after Defendants detained him under

       Section 1226(c) for six months. Dkt. No. 387-11 ¶¶ 2-3.

   35. Mr. Williams was scheduled to have a Reid bond hearing on June 14, 2018, but the

       Immigration Judge declined to hold his calendared bond hearing for lack of jurisdiction

       following the First Circuit’s May 11, 2018 order vacating the Reid injunction. Dkt. No.

       387-11 ¶ 4.

   36. Detention took an emotional toll on Mr. Williams, who hoped to return to his family and

       friends in Bridgeport, CT while he fought his immigration case. Dkt. No. 387-11 ¶¶ 13-

       16.

   37. Detention impaired Mr. Williams’s ability to adequately prepare for his immigration

       case. He had trouble contacting and meeting with his attorney while held in immigration

       detention. Dkt. No. 387-11 ¶¶ 17-19.

   38. Mr. Williams requested that his attorney not file a stay or removal on his behalf because

       he preferred removal to remaining in immigration detention. Pl.’s Ex. 3 ¶ 4 (Declaration

       of Elyssa Williams). By this time, ICE had imprisoned Mr. Williams under § 1226(c) for

       nearly eleven months without any process to determine if that detention was justified.

       Pl.’s Ex. 2 ¶ 3.

   39. Mr. Williams continues to actively contest removal. His Petition for Review appealing

       for termination of proceedings and cancellation of removal is currently pending before

       the Second Circuit. Williams v. Barr, No. 18-cv-2535 (2nd Cir. 2019); Pl.’s Ex. 3 ¶ 3.


Plaintiff Leo Felix Charles


                                                6
   Case 3:13-cv-30125-PBS Document 454-1 Filed 04/15/19 Page 8 of 13



40. Defendants detained Leo Felix Charles in Franklin County Jail and House of Correction

   beginning on or about February 2, 2018 until February 14, 2019. Dkt. No. 387-3 ¶ 6; Dkt.

   No. 443 ¶ 7.

41. Mr. Charles came to the United States from Haiti in 1982 on a nonimmigrant visa. Dkt.

   No. 387-3 ¶ 2.

42. After arriving in the United States, Mr. Charles worked at auto body shops. He learned

   how to fix cars from reading and from observing other mechanics. He most recently

   worked at an auto body shop in Bridgeport, CT. Dkt. No. 387-3 ¶ 16.

43. Mr. Charles taught himself English after his arrival, attended church in the United States,

   and spent time with his girlfriend and family in Bridgeport, CT. Dkt. No. 387-3¶ 16.

44. He was convicted of a drug offense in 1998, for which he was incarcerated for eleven

   years. Dkt. No. 387-3 ¶ 3.

45. In 2003, an Immigration Judge granted Mr. Charles relief under the Convention Against

   Torture. Dkt. No. 387-3 ¶ 5.

46. In 2013, he was convicted of first-degree assault, for which he served five years. He was

   then transferred directly to ICE custody. Dkt. No. 387-3 ¶ 6.

47. In 2018, an Immigration Judge terminated his Convention Against Torture deferral of

   removal on a DHS motion and ordered him removed. Dkt. No. 387-3 ¶ 7.

48. On February 23, 2018, Mr. Charles filed an appeal and motion for stay of removal. Dkt.

   No. 387-3 ¶ 8.

49. Mr. Charles has multiple complex medical needs, including diabetes, high blood

   pressure, acid reflux, and nerve and kidney damage. Additionally, he suffers from a range

   of other conditions, including scoliosis, osteoarthritis, and back problems that have

   required spinal fusion surgery. Dkt. No. 430-1 ¶¶ 15-16.



                                             7
      Case 3:13-cv-30125-PBS Document 454-1 Filed 04/15/19 Page 9 of 13



   50. While in ICE detention, Mr. Charles had limited access to proper medical care. He did

      not receive the knee replacement surgery or spinal surgery that would restore his ability

      to walk. Dkt. No. 430-1 ¶¶ 14, 17.

   51. While in ICE detention, Mr. Charles was confined to a wheelchair, despite medical

      instructions that he use the wheelchair sparingly because excessive use is deleterious to

      his back. Dkt. No. 430-1 ¶¶ 18-19.

   52. The detention center did not accommodate the diet that Mr. Charles’s doctors ordered. As

      a result, Mr. Charles was only able to eat the cereal he received with his insulin and the

      tuna and peanut butter he purchased from the commissary. Dkt. No. 430-1 ¶¶ 23-24.

   53. Defendants deemed Mr. Charles subject to 8 U.S.C. § 1231(a) and exercised its discretion

      under that statute to release him on February 14, 2019. Dkt. No. 443 ¶ 7. Since then, he

      has returned to his family in Bridgeport, CT, become an active member of a community

      organization, and has received medical treatment for his disabilities that have resulted in

      significant improvements in his quality of life. Pl.’s Ex. 4 ¶ 2-8 (Declaration of Leo Felix

      Charles).

   54. Mr. Charles continues to contest his removal in a petition for review. Dkt. No. 430-4 ¶¶

      10-11.


Released Reid Class Member Arnoldo Rodriguez

   55. Defendants detained Reid class member Arnoldo Rodriguez from July 2016 until his

      release after a Reid bond in February 2018. Dkt. No. 387-10 ¶¶ 1-2.

   56. Mr. Rodriguez’s children and grandchildren suffered tremendously while he was

      detained. Mr. Rodriguez’s 12-year-old daughter, who has a learning disability, struggled

      and was bullied in school while her father was detained. His release after a Reid bond




                                               8
     Case 3:13-cv-30125-PBS Document 454-1 Filed 04/15/19 Page 10 of 13



      hearing has allowed him to support his family and help raise his children while he

      contests his removal case. Dkt. No. 387-10 ¶¶ 3-5, 11-15.

   57. Additionally, the conditions of detention burdened Mr. Rodriguez’s ability to

      successfully contest his case. In detention, he had difficulty contacting immigration

      lawyers and explaining his case to them. He could only speak with attorneys if they chose

      to accept his calls. He could not leave voicemails or use telephone menus. Mr. Rodriguez

      ultimately chose a lawyer who made serious errors in his case, leading to an erroneous

      order of removal and a First Circuit remand to the BIA. Dkt. No. 387-10 ¶¶ 6-9.


Released Reid Class Member Guerlie Pierre

   58. Defendants detained Reid class member Guerlie Pierre for twenty months from August

      2013 until she was released after a Reid bond hearing in April 2015. Dkt. No. 387-9 ¶¶ 3,

      9. Ms. Pierre’s health deteriorated significantly while in detention. Dkt. No. 387-9 ¶ 12.

   59. In addition, it was very difficult for Ms. Pierre to contest her removal pro se while she

      was detained. She was unable to do research because of a lack of resources. She did not

      have enough money in her account to call her family to get documents for her case, and

      she was unable to access her legal files because she was transferred to four detention

      centers in the twenty months that she was under ICE custody. She could not mail

      documents to the immigration court because of a lack of supplies. Dkt. No. 387-9 ¶¶ 3-7.

   60. Ms. Pierre’s detention resulted in extreme hardship for her children. Since her release,

      she has been able to support her family and is able to see her children every day. Dkt. No.

      387-9 ¶¶ 11, 13-14.

   61. Ms. Pierre continues to fight her immigration case with the help of counsel. Dkt. No.

      387-9 ¶¶ 16.




                                                9
      Case 3:13-cv-30125-PBS Document 454-1 Filed 04/15/19 Page 11 of 13



   62. Ms. Pierre’s case is pending before an immigration judge and her next court date is in

       July 2019. Dkt. No. 387-9 ¶ 17.


Released Reid Class Member Jihad Georges

   63. Defendants detained Reid class member Jihad Georges in June 2017 after serving an 18-

       month sentence for arson. Dkt. No. 387-4 ¶¶ 5-6.

   64. Mr. Georges came to the United States from Lebanon in 2001 and became a lawful

       permanent resident in 2008 Dkt. No. 387-4 ¶ 2.

   65. Mr. Georges suffered greatly in detention. In October 2017, he was being driven from

       detention to his hearing when the driver of the ICE van sped recklessly and crashed the

       van. He was severely injured, suffering a brain hemorrhage, a broken spine, and a broken

       knee. He spent two months in the hospital recovering and then was returned to

       immigration detention. He stayed in the jail clinic for the first two months, but it was

       challenging for him to recover while incarcerated. Dkt. No. 387-4 ¶¶ 7-9.

   66. Mr. Georges received a bond hearing in early May 2018 and was released on bond. He

       has returned home to his U.S. citizen wife and accessed much-needed medical care. Dkt.

       No. 387-4 ¶ 12, 15-16.




Date: April 15, 2019                                 Respectfully submitted,


                                                     By: /s/ Michael J. Wishnie
                                                     Michael J. Wishnie (BBO# 568564)




                                                10
Case 3:13-cv-30125-PBS Document 454-1 Filed 04/15/19 Page 12 of 13




                                11
      Case 3:13-cv-30125-PBS Document 454-1 Filed 04/15/19 Page 13 of 13



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on April 15, 2019, a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


Date: April 15, 2019
                                                               Respectfully submitted,


                                                               /s/ Michael J. Wishnie_________
                                                               Michael J. Wishnie (BBO# 568654)
                                                               Jerome N. Frank Legal Services
                                                               Organization
                                                               P.O. Box 209090
                                                               New Haven, CT 06520
                                                               P: (203) 432-4800
                                                               F: (203) 432-1426




                                                  12
